107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jacqueline A. SUNDHOLM, Appellant,v.Shirley CHATER, Commissioner of Social Security, Appellee.
No. 96-1942.
United States Court of Appeals, Eighth Circuit.
Feb. 26, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Jacqueline A. Sundholm appeals the district court's grant of summary judgment affirming the Social Security Commissioner's decision to deny Sundholm's application for disability insurance benefits.  After careful review of the administrative record, we conclude the administrative law judge properly assessed the medical opinions and carefully considered the combined effect of Sundholm's impairments.  We find substantial evidence supports the decision of the Commissioner that Sundholm is not disabled for Social Security purposes.  We affirm the district court.  See 8th Cir.  R. 47B.